Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6 and  7, filed 11/15/2022, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schlangen (US20220281275A1) and Younggren (US20190093745A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a transaxle" in claim 9, line 2 , and “a front differential” in claim 9 line 2.  Applicant introduced “a transaxle” and “a front differential” in claim 1. It is unclear if claim 9 is referencing the previously introduced transaxle and front differential or introducing separate elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schlangen (US20220281275A1), henceforth referred to as Schlangen, in view of Younggren (US20190093745A1), henceforth referred to as Younggren.
Regarding Claims 1 and 9, Schlangen discloses Modular front drivetrain for front wheels of vehicle (Claim 2: "a drivetrain assembly including at least a front differential operably coupled to the front wheels with drive axles, each drive axle is configured to rotate about a drive axis of the front differential, and at least the front differential is supported by the front chassis section"), a modular chassis supporting a drivetrain and steering system coupled with front wheels (Claim 2: "a steering system operatively coupled with the front wheels, and at least a portion of the steering system is supported by the front chassis section"), a front differential (Claim 2: "a drivetrain assembly including at least a front differential), a spindle assembly coupled with each front wheel (Paragraph [0087]: "a wheel spindle 378, which in turn is coupled to wheel hub"), a front suspension system coupling each spindle assembly to chassis (Paragraph [0087]: "With reference now to FIGS. 24 and 25, front suspension 370 will be described in greater detail. As shown, front suspension 370 is generally comprised of a lower control arm 372, upper control arm 374, and shock absorber 376; where upper and lower control arms 374, 372 are coupled to a wheel spindle 378, which in turn is coupled to wheel hub 380"),  and drive axle coupled between each front wheel and front diff (Paragraph [0038]: "The front gear case 110 in turn is coupled to front half shafts 111 a and 111 b and associated front wheels that include front tires 112 a and 112 b"). However, Schlangen does not teach a transaxle. Younggren discloses a transaxle (Paragraph [0042]: "Further in an embodiment, a CVP output 126 is connected to a transaxle 106 as illustrated in FIG. 4"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle structure of Schlangen with the transaxle of Younggren in order to transmit torque to the desired wheels (Paragraph [0038]: “the transaxle 106 in turn is rotational coupled to half shafts 107 a and 107 b and rear wheels that include tires 108 a and 108 b. The transaxle 106 is further rotationally coupled to prop shaft 109. The prop shaft 109 in turn is rotationally coupled to a front gear case 110. The front gear case 110 in turn is coupled to front half shafts 111 a and 111 b and associated front wheels that include front tires 112 a and 112 b.”). 
Regarding Claims 2 and 3, Schlangen, as modified, discloses a single drivetrain and suspension assembly configured to be installed and removed from vehicle (bolted connections), configured for quick and easy replacement of drivetrain and suspension in event of part failure (Figure 36: engine and vehicle suspension at front of vehicle). In addition, regarding certain elements being ‘removable’, see MPEP 2144.04(V)(C) In re Dullberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
Regarding Claim 4, Schlangen, as modified, discloses front suspension includes upper control arm and lower control arm coupled to front wheel (Paragraph [0087]: "With reference now to FIGS. 24 and 25, front suspension 370 will be described in greater detail. As shown, front suspension 370 is generally comprised of a lower control arm 372, upper control arm 374, and shock absorber 376; where upper and lower control arms 374, 372 are coupled to a wheel spindle 378").
Regarding Claim 5, Schlangen, as modified, discloses upper control arm comprises two inboard upper control arm joints that couple the control arm to the chassis (Paragraph [0088]: "Upper control arm 374 is similar in nature to lower control arm 372 including arm portions 402 and 404; couplers 406, 408 "), and outboard upper control arm joint that couples the upper control arm to the spindle assembly (Figure 25:  upper coupler 440 that couples upper control arm aperture 410a with spindle 378).
Regarding Claim 6, Schlangen, as modified, discloses lower control arm includes two inboard lower control arm joints that couple the lower control arm to the chassis (Paragraph [0062]: “In the embodiment shown in Figure 13 A, inboard ends of the control arms 99, 100 may be pivotally connected to the vehicle support structure 17”. Furthermore, Figure 14 depicts two inboard attachment points for the lower control arms 100.), and outboard lower control arm joint that couples the lower control arm to the spindle (Figure 25:  lower coupler 442 that couples lower control arm aperture 390a with spindle 378).
Regarding Claim 7, Schlangen, as modified, discloses upper control arm and lower control arm are configured to facilitate vertical motion of front wheel  (Paragraph [0092]: "This allows shock absorber 376 to be substantially longer than shock absorbers on prior vehicles and has an increased shock stroke length”), and accommodate horizontal motion of the front wheel during steering of the front wheel by way of steering gear (Paragraph [0126]: "Tie rods 668 extend between gearbox assembly 666 and knuckles 290 at hubs 380 in order to control the movement of front wheels 6. Because tie rods 668 are positioned near the centerline of vehicle 2, the length of tie rods 668 may be increased to approximately 21 inches. As shown in FIGS. 36-38, tie rods 668 are positioned between lower and upper control arms 372, 374 of front suspension 370").
Regarding Claim 8, Schlangen, as modified, discloses Strut comprised of shock and coil spring mounted to lower control arm by way of a lower pivot (Figure 25: shock absorber 376 and 424 coupled to lower control arm aperture 392a at lower coupler 432), and the top of the strut is coupled to an upper pivot on the chassis (Paragraph [0091]: "Finally, shock absorber is coupled to frame by positioning a fastener through apertures 218 c (FIG. 24), 430 a, and through 392 a, 432 a").
Regarding Claim 10, Schlangen, as modified, discloses a drive axle configured to conduct torque from transaxle to the front wheel (Paragraph [0038]: "The transaxle 106 is further rotationally coupled to prop shaft 109. The prop shaft 109 in turn is rotationally coupled to a front gear case 110. The front gear case 110 in turn is coupled to front half shafts 111 a and 111 b and associated front wheels that include front tires 112 a and 112 b.").
Regarding Claim 12, Schlangen, as modified, discloses a steering system includes a steering rod coupled between each spindle assembly  (Paragraph [0126]: "Tie rods 668 extend between gearbox assembly 666 and knuckles 290 at hubs 380 in order to control the movement of front wheels 6"), a steering gear disposed on modular chassis (Claim 2: "a steering system operatively coupled with the front wheels, and at least a portion of the steering system is supported by the front chassis section").
Regarding Claim 13, Schlangen, as modified, discloses a steering gear is configured to cause front wheels to articulate horizontally with respect to modular chassis upon steering gear being turned with a steering wheel (Paragraph [0061]: "Controls 34 include a steering wheel 36 which is rotated by the operator to change the orientation of one or more of ground engaging members 6, to steer vehicle 2").
Regarding Claim 14, Schlangen, as modified, discloses a steering rod is coupled with each spindle by way of a steering rod-end joint configured to allow vertical and horizontal rotational motion of wheel spindle assembly (Paragraph [0058]: “For example, the steering arm 98 may be pivotally connected to the knuckle 104 in any suitable manner, such as with a knuckle mount that includes a pivot member (e.g., pivot ball) and a pivot bearing (e.g., pivot socket). Likewise, the control arms 99 and 100 of the front suspension system 95 may each be pivotably connected to the knuckle 104 in any suitable manner, such as with knuckle mounts that each include a pivot member (e.g., pivot ball) and a pivot bearing (e.g., pivot socket)”).
Regarding Claim 15, Schlangen, as modified, discloses a steering rod end joint is coupled with each spindle assembly forward of the drive axle to provide a leading edge steering system to the vehicle (Figure 36: tie rod 668 attached to front of knuckle 290, thus providing leading edge steering).
Regarding Claim 16, Schlangen discloses a modular front drivetrain for operating front wheels of a vehicle (Claim 2: "a drivetrain assembly including at least a front differential operably coupled to the front wheels with drive axles, each drive axle is configured to rotate about a drive axis of the front differential, and at least the front differential is supported by the front chassis section"), a modular chassis for supporting drivetrain to convey torque from an engine to the front wheels (Claim 2: "a drivetrain assembly including at least a front differential operably coupled to the front wheels with drive axles, each drive axle is configured to rotate about a drive axis of the front differential, and at least the front differential is supported by the front chassis section"), a front differential (Claim 2: "a drivetrain assembly including at least a front differential), coupling each front wheel to subframe by way of spindle assembly and front suspension (Paragraph [0087]: "With reference now to FIGS. 24 and 25, front suspension 370 will be described in greater detail. As shown, front suspension 370 is generally comprised of a lower control arm 372, upper control arm 374, and shock absorber 376; where upper and lower control arms 374, 372 are coupled to a wheel spindle 378, which in turn is coupled to wheel hub 380"), a front differential and axles that transmit torque from drivetrain to front wheels (Paragraph [0038]: "The front gear case 110 in turn is coupled to front half shafts 111 a and 111 b and associated front wheels that include front tires 112 a and 112 b"), coupling a braking system with drive axles for slowing rotation of front wheels (Paragraph [0133]: " A braking force is transmitted from the operator to brake booster 704 via linkage assembly 724 and input shaft 728. To facilitate deceleration and stopping of vehicle 2"), and installing modular front drivetrain onto vehicle (Figure 36: engine and vehicle suspension at front of vehicle). In addition, regarding certain elements being ‘removable’, see MPEP 2144.04(V)(C) In re Dullberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”). However, Schlangen does not teach a transaxle. Younggren discloses a transaxle (Paragraph [0042]: "Further in an embodiment, a CVP output 126 is connected to a transaxle 106 as illustrated in FIG. 4"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle structure of Schlangen with the transaxle of Younggren in order to transmit torque to the desired wheels (Paragraph [0038]: “the transaxle 106 in turn is rotational coupled to half shafts 107 a and 107 b and rear wheels that include tires 108 a and 108 b. The transaxle 106 is further rotationally coupled to prop shaft 109. The prop shaft 109 in turn is rotationally coupled to a front gear case 110. The front gear case 110 in turn is coupled to front half shafts 111 a and 111 b and associated front wheels that include front tires 112 a and 112 b.”). 
Regarding Claim 17, Schlangen, as modified, discloses a modular front drivetrain and suspension system as single unit to be installed and removed from vehicle (Figure 36: engine and vehicle suspension at front of vehicle). In addition, regarding certain elements being ‘removable’, see MPEP 2144.04(V)(C) In re Dullberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
Regarding Claim 18, Schlangen, as modified, discloses the coupling includes configuring the front suspension system to allow vertical motion of front wheels  (Paragraph [0092]: "This allows shock absorber 376 to be substantially longer than shock absorbers on prior vehicles and has an increased shock stroke length”).
Regarding Claim 19, Schlangen, as modified, discloses coupling a steering rod between each spindle assembly (Paragraph [0126]: "Tie rods 668 extend between gearbox assembly 666 and knuckles 290 at hubs 380 in order to control the movement of front wheels 6"), and a steering gear disposed on the subframe (Paragraph [0099]: "Referring to FIGS. 29 and 30, frame 20 further supports a drivetrain assembly 600, a cooling assembly 630, a steering assembly 650").
Regarding Claim 20, Schlangen, as modified, discloses coupling the steering rod with rod end joint to each spindle forward of the drive axles to provide leading edge steering system (Figure 36: tie rod 668 attached to front of knuckle 290, thus providing leading edge steering).
Claims 11 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Schlangen, in view of Younggren, in further view of Olason (US20190145465A1), henceforth referred to as Olason.
Regarding Claim 11, neither Schlangen nor Younggren teaches a CV joint. However, Olason discloses a drive axle includes a CV joint that is coupled with the spindle assembly and configured to allow uninterrupted torque transmission from transaxle to front wheel during suspension travel (Paragraph [0061]: "With regard to FIG. 9, a front half-shaft assembly 82 includes inner constant velocity (CV) joint 600 and outer CV joint 602"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle structure of Schlangen and Younggren with the CV of Olason in order to transmit torque to the wheels during vehicle operation (Paragraph [0061]: “In particular, inner CV joint 600 and outer CV joint 602 allow for movement of ground-engaging members 50 relative to front differential 98 during suspension movement and further allow the front knuckle 506 to turn for steering the vehicle.”).
Regarding Claim 21, neither Schlangen nor Younggren teaches a CV joint. However, Olason discloses CV joints on each drive axle (Paragraph [0061]: "With regard to FIG. 9, a front half-shaft assembly 82 includes inner constant velocity (CV) joint 600 and outer CV joint 602"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle structure of Schlangen and Younggren with the CV of Olason in order to transmit torque to the wheels during vehicle operation (Paragraph [0061]: “In particular, inner CV joint 600 and outer CV joint 602 allow for movement of ground-engaging members 50 relative to front differential 98 during suspension movement and further allow the front knuckle 506 to turn for steering the vehicle.”).
Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Flores-Garay (US-20110086714-A1) and Dickinson (US-20120029779-A1) which both disclose a vehicle with a transaxle and a differential.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614